NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          AUG 11 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-10474

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00048-JCM-
                                                 CWH-7
  v.

NANCY MAGENO,                                    MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                    Argued and Submitted September 10, 2013
                            San Francisco, California

Before: WALLACE, FISHER, and BERZON, Circuit Judges.

       Nancy Mageno appeals her conviction for conspiring to distribute at least

fifty grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(viii), and 846. She contends that there was insufficient evidence at

trial to support her conviction. Although we reverse her conviction for other



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
reasons stated in a concurrently filed opinion and remand, we address her

sufficiency of the evidence challenge here. We conclude that the evidence was

sufficient to support her conviction. The facts are known to the parties, and we

repeat them only as necessary.

      There was more than sufficient evidence to prove the existence of the

underlying conspiracy in this case. The government agent testified to the scope of

the conspiracy, which stretched from Billings, Montana, to Las Vegas, Nevada.

During closing argument, Mageno acknowledged the government proved a

conspiracy. Mageno insists, however, that there was insufficient evidence to prove

that she participated in the conspiracy and had the requisite intent to be part of the

conspiracy.

      “Once the existence of a conspiracy is established, evidence which

establishes beyond a reasonable doubt that a defendant is even slightly connected

with the conspiracy is sufficient to convict.” United States v. Corona-Verbera, 509

F.3d 1105, 1117 (9th Cir. 2007) (quoting United States v. Boone, 951 F.2d 1526,

1543 (9th Cir. 1991)). We “consider the evidence presented at trial in the light

most favorable” to the jury’s verdict, and will deem the evidence sufficient if it

allowed “any rational trier of fact” to find Mageno guilty of knowing participation

in this drug conspiracy. United States v. Nevils, 598 F.3d 1158, 1163–64 (9th Cir.
2010) (en banc) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)) (emphasis

omitted).

      The evidence at trial showed that Mageno translated telephone calls,

including calls regarding drug transactions, between her godson, other members of

the conspiracy, and buyers of the drugs the conspiracy sold. A rational jury could

have considered Mageno’s translations of her godson’s phone calls to be evidence

that she knowingly participated in the drug conspiracy led by her godson and aided

the criminal enterprise. Though her actions were susceptible to an innocent

explanation, which she offered through her own testimony and Burgos’s testimony,

the jury was entitled to find Mageno and Burgos not credible and to disregard their

testimony. Moreover, in one of the recorded phone calls, Mageno tells the caller

that she cannot share information with him “over the phone,” which the jury could

have interpreted as showing Mageno’s consciousness of wrongdoing. We

conclude that a rational trier of fact could find this evidence sufficient to establish

Mageno’s knowledge of, and intent to participate in, the conspiracy.

      REVERSED AND REMANDED.